                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


JAMES CARL DORON WILLIAMS,

                    Petitioner,

v.                                                    Case No: 6:17-cv-1912-Orl-31GJK
                                                              (6:15-cr-227-Orl-31GJK)

UNITED STATES OF AMERICA,

                    Respondent.
                                       /

                                        ORDER

      THIS CAUSE is before the Court on James Carl Doron Williams’ Motion to Vacate,

Set Aside, or Correct Sentence (Doc. 1), filed pursuant to 28 U.S.C. § 2255, and

Memorandum thereto. (Doc. 2.) Respondent filed a Response to the Motion to Vacate

(Doc. 5) in compliance with this Court’s instruction. Petitioner filed a Reply to the

Response. (Doc. 7.) Pursuant to an Order by the Court, Respondent filed a Supplemental

Response (Doc. 17) and Petitioner filed a Supplemental Reply (Doc. 19).

      Petitioner asserts five grounds for relief. For the following reasons, the Motion to

Vacate will be denied.

                             I.     PROCEDURAL HISTORY

      Petitioner was indicted for conspiracy to possess with intent to distribute one

kilogram or more of heroin and five kilograms or more of cocaine, in violation of

21 U.S.C. § 846 (Count One), and attempted possession with intent to distribute of one

kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count Two).



                                      Page 1 of 18
(Criminal Case 6:15-cr-227-Orl-31GJK, Doc. 8.)1 Pursuant to a plea agreement, Petitioner

pleaded guilty to Count Two and the Government agreed to dismiss Count One.

(Criminal Case, Docs. 35, 36.) Following a sentencing hearing, the Court sentenced

Petitioner to eighty-two (82) months of imprisonment. (Criminal Case, Doc. 59.)

       Petitioner filed a notice of appeal, and his counsel filed an Anders2 brief. The

Eleventh Circuit affirmed Petitioner’s conviction and sentence.           (Criminal Case,

Docs. 61, 79); United States v. Williams, 686 F. App’x 630 (11th Cir. 2017) (per curiam)

(unpublished). Petitioner sought a writ of certiorari in the United States Supreme Court,

which was denied. (Criminal Case, Doc. 82.)

                                    II.    LEGAL STANDARD

       In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court of the United

States established a two-part test for determining whether a convicted person is entitled

to relief on the ground that his counsel rendered ineffective assistance: (1) whether

counsel’s performance was deficient and “fell below an objective standard of

reasonableness”; and (2) whether the deficient performance prejudiced the defense.

Id. at 687-88. A court must adhere to a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance. Strickland, 466 U.S. at 689-90.

“Thus, a court deciding an actual ineffectiveness claim must judge the reasonableness of




       1   Criminal Case 6:15-cr-227-Orl-31GJK will referred be to as “Criminal Case.”

       2   Anders v. California, 386 U.S. 738, 744 (1967).




                                           Page 2 of 18
counsel’s challenged conduct on the facts of the particular case, viewed as of the time of

counsel’s conduct.” Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

       As observed by the Eleventh Circuit Court of Appeals, the test for ineffective

assistance of counsel:

              has nothing to do with what the best lawyers would have
              done. Nor is the test even what most good lawyers would
              have done. We ask only whether some reasonable lawyer at
              the trial could have acted, in the circumstances, as defense
              counsel acted at trial. Courts also should at the start presume
              effectiveness and should always avoid second guessing with
              the benefit of hindsight. Strickland encourages reviewing
              courts to allow lawyers broad discretion to represent their
              clients by pursuing their own strategy. We are not interested
              in grading lawyers’ performances; we are interested in
              whether the adversarial process at trial, in fact, worked
              adequately.

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those

rules and presumptions, “the cases in which habeas petitioners can properly prevail on

the ground of ineffective assistance of counsel are few and far between.” Rogers v. Zant,

13 F.3d 384, 386 (11th Cir. 1994).

                                     III.   ANALYSIS3

       A.     Claims One, Two, & Part of Three

       In Claim One, Petitioner alleges that, during the sentencing phase, trial counsel

did not “subject the prosecutor’s case . . . [to] meaningful adversarial testing,” because he

failed to impeach DEA Agent Tyler Keen with the contents of his Report of Investigation,



       Following review of Respondent’s initial Response, the Court entered an Order
       3

concluding that Petitioner’s claims were not barred by the appeal waiver in his plea
agreement. (Doc. 14).



                                        Page 3 of 18
DEA Form-6. (Doc. 1 at 4, Doc. 2 at 14–15.) Petitioner also claims counsel should have

objected to the prosecution’s knowing introduction of false and material testimony.

(Doc. 1 at 4, Doc. 2 at 15.)

       Specifically, Petitioner challenges Keen’s sentencing hearing testimony that,

during a meeting between coconspirators in Chicago, the confidential informant (“CI”)

saw “one of the coconspirators . . . with approximately over 100 grand on him, and that

this person wanted multiple kilos with that money.”4 (Doc. 2 at 15; Criminal Case, Doc. 53

at 58–59.) Petitioner argues that the statement should have been objected to as hearsay.

He further notes that Keen’s Report of Investigation following the Chicago meetings

indicated that the CI “did not have any information referencing financial related

information.” (Doc. 2 at 16, 18; Ex. 2 at 4.) Petitioner claims that the allegedly “false,

misleading, and highly prejudicial” information elicited from Keen by the prosecution

“lead this Honorable [C]ourt to conclude that [he] had the ‘wherewithall’ to undertake

the alleged transaction.” (Doc. 2 at 17, 19.) Petitioner also alleges, in Claim Three, that

counsel agreed to file a motion attacking Keen’s testimony, but did not do so. (Doc. 2 at

21.)

       Petitioner’s second claim also stems from the first. In Claim Two, Petitioner

contends that, as a result of the alleged prosecutorial misconduct — the introduction of




       4Keen also testified that the CI indicated Petitioner was present at the Chicago
meeting in question, but that, to Keen’s knowledge, Petitioner never possessed the
alleged $100,000 and the money was never brought to any of the deals. (Criminal Case,
Doc. 53 at 59–60).




                                       Page 4 of 18
false testimony in violation of Giglio v. United States, 405 U.S. 150, 153 (1972)5 — his

sentence was unfair and resulted in the denial of his Fourteenth Amendment due process

rights. (Doc. 1 at 5; Doc. 2 at 17–18.)

       “ ‘In order to prevail on a Giglio claim, a petitioner must establish [(1)] that the

prosecutor knowingly used perjured testimony[] or failed to correct what he

subsequently learned was false testimony, and [(2)] that the falsehood was material.’ ”

Raleigh v. Sec’y, Fla. Dep’t of Corr., 827 F.3d 938, 949 (11th Cir. 2016) (emphasis added)

(quoting Ventura v. Att’y Gen., Fla., 419 F.3d 1269, 1277 (11th Cir. 2005)). However, as

Respondent argues, Keen’s Report and his testimony were not necessarily contradictory.

The fact that the Report did not contain the CI’s observation about one of the

coconspirators having $100,000 does not prove Keen’s testimony — that the CI made such

an observation — was false. Therefore, Petitioner has not established a Giglio violation,

and counsel did not err by choosing not to impeach Keen with his Report or by failing to

object to Keen’s testimony on grounds of prosecutorial misconduct.

       Moreover, even if the statement was hearsay, which the Court does not decide,6

and even if counsel erred by failing to impeach Keen and to object to or otherwise

challenge his testimony, Petitioner cannot demonstrate prejudice from counsel’s alleged




       5 In Giglio, 405 U.S. at 153, the Supreme Court held that the government’s failure
to correct false and material testimony required the defendant be given a new trial.

       6  See Strickland, 466 U.S. 697 (“[T]here is no reason for a court deciding an
ineffective assistance claim . . . to address both components of the inquiry if the defendant
makes an insufficient showing on one.”).




                                          Page 5 of 18
errors. The Court has other evidence upon which to base its decision, and the record

demonstrates that the Court did not rely solely on the availability of $100,000 to one of

the coconspirators at the meeting in determining Petitioner’s ability to obtain the quantity

of heroin charged.

       Although trial counsel argued that Petitioner arrived for the sale with only $17,000

of the required purchase price, the prosecution argued that it is a common practice for an

individual to give a down payment and finish paying the full purchase price once the

drugs have been sold.     The prosecution also noted Petitioner had previously been

convicted of the sale of a kilogram or more of heroin. (Criminal Case, Doc. 72 at 3–11.)

Indeed, the Court did not mention the alleged $100,000 in explaining its decision:

                     Well, from a factual standpoint, my take on this is that
              Mr. Williams was essentially a broker here. I don’t think
              there’s any contention that he personally had the wherewithal
              to raise the kind of money that we’re talking about. But
              nevertheless he is responsible for the amount that he could
              reasonably raise. And there is a lot of history here. And I
              have no reason not to take Mr. Williams at his word basically
              that he was capable of raising this money from people in the
              Chicago area and that he could have followed through with
              that commitment.
                     I also -- there was also testimony, and I’ve had
              considerable prior experience in this business where drugs
              are purchased on consignment with a down payment, in
              essence, and then the balance of the proceeds of the sale are
              paid after the sale and the profit is made at the next level.
                     And in addition, as Mr. Searle points out, consistent
              with the case law, Mr. Williams indicated that after this
              transaction was consummated he would be back for more.
                     So I think the government has established by a
              preponderance of evidence that Mr. Williams was reasonably
              capable of raising the money to purchase the full kilo[.]

(Criminal Case, Doc. 72 at 11–12.)



                                        Page 6 of 18
       Accordingly, because he has not demonstrated he was prejudiced by Keen’s

testimony, Petitioner has not demonstrated counsel was ineffective as alleged in Claims

One and Three. Nor has Petitioner demonstrated that his sentence, as based on the

Court’s determination that he was reasonably capable of raising money to purchase the

full kilo, was unfair or violated his constitutional rights as alleged in Claim Two. Claims

One, Two, and the relevant portion of Three are denied.

       B.     Claim Three

       In the remainder of Claim Three, Petitioner contends that his trial counsel erred

by failing to move for downward departure under United States Sentencing Guidelines

§ 2D1.1, Application Notes 5 and 27(A). (Doc. 1 at 6; Doc. 2 at 20.) He claims the evidence

indicated that DEA agents actively pursued him as a suspect and attempted to induce

him to purchase more heroin than he was reasonably capable of purchasing. (Doc. 2 at

20–21.) Petitioner alleges that counsel discussed with him the application of Notes 5 and

27(A) to Section 2D1.1 and agreed to move for downward departure based on those notes,

yet failed to do so. (Doc. 2 at 21.) Ultimately, Petitioner claims that, had counsel moved

for downward departure on the bases alleged, he would have received a four-level

downward departure, resulting in a Guidelines range of fifty-one (51) to sixty-three (63)

months.

       However, Petitioner’s argument does not entitle him to relief. Application Note 5

to Section 2D1.1 provides, in pertinent part:

              In an offense involving an agreement to sell a controlled
              substance, the agreed-upon quantity of the controlled
              substance shall be used to determine the offense level unless



                                       Page 7 of 18
              the sale is completed and the amount delivered more
              accurately reflects the scale of the offense. . . . If, however, the
              defendant establishes that the defendant did not intend to
              provide or purchase, or was not reasonably capable of providing
              or purchasing, the agreed-upon quantity of the controlled
              substance, the court shall exclude from the offense level
              determination the amount of controlled substance that the
              defendant establishes that the defendant did not intend to
              provide or purchase or was not reasonably capable of
              providing or purchasing.

U.S.S.G. § 2D1.1, app. n.5 (emphasis added).

       Although not styled as a motion for downward departure, counsel included

argument based on Application Note 5 in the Sentencing Memorandum filed with the

Court. (Criminal Case, Doc. 48 at 1–5.) Counsel also argued at the sentencing hearing

that Petitioner was not reasonably capable of purchasing the agreed upon quantity of

heroin. (Criminal Case, Doc. 72 at 3–6.) Accordingly, Plaintiff has not demonstrated that

counsel erred as to Application Note 5, and therefore, has not demonstrated ineffective

assistance of counsel in that regard.

       Application note 27(A), which pertains to a possible entrapment or sentencing

manipulation defense, provides:

              (A) Downward Departure Based on Drug Quantity in
              Certain Reverse Sting Operations. — If, in a reverse sting (an
              operation in which a government agent sells or negotiates to
              sell a controlled substance to a defendant), the court finds that
              the government agent set a price for the controlled substance
              that was substantially below the market value of the
              controlled substance, thereby leading to the defendant’s
              purchase of a significantly greater quantity of the controlled
              substance than his available resources would have allowed
              him to purchase except for the artificially low price set by the
              government agent, a downward departure may be
              warranted.



                                         Page 8 of 18
U.S.S.G. § 2D1.1, app. n.27(A).

      As with Application Note 5, counsel included argument based on Application

Note 27(A) in the Sentencing Memorandum. (Criminal Case, Doc. 48 at 1–5.)

Nevertheless, counsel did not present argument related to Note 27(A) at the sentencing

hearing, and counsel stated as to any possible entrapment defense that, “Judge, the facts

are as the testimony indicated. I have not made any further argument on that point.”

(Criminal Case, Doc. 72 at 7.) Even so, Petitioner cannot demonstrate prejudice from any

alleged error in that regard, as he has not shown a reasonable probability that the result

of the sentencing proceedings would have been different. See Strickland, 466 U.S. at 694.

      Application Note 27(A) requires the Court find: (1) “the government agent set a

price for the controlled substance that was substantially below the market value of the

controlled substance,” and (2) Petitioner did not have the ability to make the purchase.

See U.S.S.G. § 2D1.1, app. n.27(A). Petitioner does not argue in the present Motion that

the agreed-upon price was set artificially low. Instead, he argues in his Reply that the

undercover agent “[]agreed[] to an overly generous extension of credit (nearly 70%) to

induce [Petitioner] to buy the drugs in question.” (Doc. 19 at 8.) However, Petitioner is

not permitted to raise new arguments in the Reply.         See United States v. Krasnow,

484 F. App’x 427, 429 (11th Cir. 2012) (per curiam) (citing Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008); United States v. Jernigan, 341 F.3d 1273, 1283 n.8

(11th Cir. 2003)) (“A party abandons all issues on appeal that he or she does not “plainly




                                       Page 9 of 18
and prominently” raise in his or her initial brief. . . . Parties cannot raise new issues in

reply briefs.”).

       Even had Petitioner properly raised the argument in the Motion, it would not

entitle him to relief. Counsel argued in the Sentencing Memorandum, in conjunction

with discussion of Application Note 27(A), that the government agent reduced the price

of the heroin by forty percent. (Criminal Case, Doc. 48 at 4.) Testimony was then

presented at the sentencing hearing that consignment drug deals happened often in large-

scale drug transactions. (Criminal Case, Doc. 53 at 30.)       Notwithstanding counsel’s

argument in the Sentencing Memorandum, the Court ultimately ruled that no sentencing

manipulation occurred. (Criminal Case, Doc. 72 at 7–8.) Thus, as to the first element, the

Court considered and specifically rejected it.

       Petitioner has, additionally, failed to satisfy the second element required for

application of Note 27(A) — that he did not have the financial resources available to

make the purchase. The Court explicitly found to the contrary at the sentencing hearing,

relying on the testimony regarding consignment for drug purchases, the Court’s

experience in similar cases, Petitioner’s history of being able to afford such purchases,

and Petitioner’s own affirmations to the government agent (to which he admits) that he

could, indeed, broker the deal. (Criminal Case, Doc. 53 at 10–12, 42–44; Doc. 72 at 11–12.)

       As Petitioner has not demonstrated that he would have satisfied the requirements

of Application Note 27(A), he has not demonstrated prejudice required by Strickland, and,

therefore, has not demonstrated ineffective assistance of counsel. Claim Three is denied.




                                       Page 10 of 18
       C.     Claim Four

       In Claim Four, Petitioner faults counsel for filing an Anders brief that presumed

the appeal waiver contained in Petitioner’s plea agreement was enforceable. (Doc. 1 at 8;

Doc. 2 at 22–25.) Specifically, Petitioner challenges the way counsel handled the first issue

raised in Petitioner’s appellate brief — whether Petitioner knowingly and voluntarily

gave up his right to appeal. (Doc. 2 at 23; Doc. 5–4 at 6, 9, 10–11.) He claims that counsel

should not have stated that Petitioner’s waiver was knowing and voluntary without first

ascertaining whether the Government would enforce the waiver. (Doc. 2 at 22–25.)

Petitioner asserts that, had counsel done so, and had counsel not asserted the

Government’s position to Petitioner’s detriment, counsel “would have concluded that

there were ‘non[-]frivolous’ issues to be raised on appeal. By raising ‘non[-]frivolous’

issues, there is a reasonable probability the appellate court would have considered

Petitioner’s [direct] appeal.” (Doc. 2 at 25.)

       In support of his position, Petitioner relies on United States v. Davis,

530 F.3d 318, 321 (5th Cir. 2008). In that case, the Fifth Circuit declined to permit appellate

counsel to withdraw upon the filing of an Anders brief until counsel certified the

Government’s position regarding enforcement of the defendant’s appeal waiver in the

plea agreement. See id. (quoting United States v. Acquaye, 452 F.3d 380, 382 (5th Cir. 2006)).

       However, decisions of the Fifth Circuit Court of Appeals are not binding on this

Court, and the Court finds no similar requirement in this circuit. In Anders v. California,

386 U.S. 738, 744 (1967), the Supreme Court set forth the following procedure for court-




                                         Page 11 of 18
appointed counsel to pursue an appeal requested by his client when counsel has

determined there is no merit to the appeal:

             [I]f counsel finds his case to be wholly frivolous, after a
             conscientious examination of it, he should so advise the court
             and request permission to withdraw. That request must,
             however, be accompanied by a brief referring to anything in
             the record that might arguably support the appeal. A copy of
             counsel’s brief should be furnished the indigent and time
             allowed him to raise any points that he chooses; the court —
             not counsel — then proceeds, after a full examination of all
             the proceedings, to decide whether the case is wholly
             frivolous. If it so finds it may grant counsel’s request to
             withdraw and dismiss the appeal insofar as federal
             requirements are concerned, or proceed to a decision on the
             merits, if state law so requires. On the other hand, if it finds
             any of the legal points arguable on their merits (and therefore
             not frivolous) it must, prior to decision, afford the indigent
             the assistance of counsel to argue the appeal.

Here, counsel satisfied the procedure set forth by the Supreme Court in Anders, and,

accordingly, the Court finds his performance in that regard was not deficient.

      Further, even if counsel erred, Petitioner cannot demonstrate prejudice.

The Eleventh Circuit determined that “independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct.        Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s conviction and sentence are

AFFIRMED.”      United States v. Williams, 686 F. App’x 630, 630–31 (11th Cir. 2017)

(per curiam) (unpublished).

      Although Petitioner claims counsel would have found non-frivolous issues to raise

on appeal, given that the Eleventh Circuit affirmed Petitioner’s conviction on appeal




                                      Page 12 of 18
following a de novo review of the record from which it identified no meritorious issues

for appeal, this Court finds that defense counsel’s alleged error did not cause Plaintiff

prejudice. This claim is, therefore, denied.

       D.     Claim Five

       In Claim Five, Petitioner alleges that trial counsel erred by failing to file a notice of

appeal as requested by Petitioner. (Doc. 1 at 10; Doc. 2 at 25.) Petitioner claims counsel’s

failure to do so constitutes ineffective assistance of counsel per se. (Doc. 2 at 25.)

       In support, Petitioner cites Roe v. Flores-Ortega, 528 U.S. 470 (2000). However, that

case does not support his argument. In Flores-Ortega, the Supreme Court held that

Strickland’s two-part test “applies to claims . . . that counsel was constitutionally

ineffective for failing to file a notice of appeal.” Flores-Ortega, 528 U.S. at 477. The

Supreme Court explained that, “[i]f counsel has consulted with the defendant, the

question of deficient performance is easily answered: Counsel performs in a

professionally unreasonable manner only by failing to follow the defendant’s express

instructions with respect to an appeal.” Id. at 478.           However, even if counsel’s

performance was deficient, Petitioner must still demonstrate that he was prejudiced by

counsel’s error. Strickland, 466 U.S. at 687-88; Flores-Ortega, 528 U.S. at 484. The Supreme

Court explained that the “serious denial of the entire judicial proceeding itself [(i.e., the

appeal)], which a defendant wanted at the time and to which he had a right, . . . demands

a presumption of prejudice.” Flores-Ortega, 528 U.S. at 483. However, the Supreme Court

specifically rejected a rule requiring courts to find prejudice per se, because a “per




                                         Page 13 of 18
se prejudice rule ignores the critical requirement that counsel’s deficient performance

must actually cause the forfeiture of the defendant’s appeal.” Id. at 484 (emphasis added).

       In the instant case, Petitioner concedes that he personally filed a notice of appeal,

following which counsel filed a notice of appeal and Anders brief. (Doc. 2 at 26.) Even if

counsel erred, which the Court does not decide, see Strickland, 466 U.S. 697, Petitioner

cannot demonstrate prejudice because his appeal was not forfeited; instead, the appeal

ultimately proceeded, resulting in the Eleventh Circuit’s affirmance of his conviction and

sentence. Accordingly, this claim is denied.

       To the extent Claim Five may also be read to allege a claim of erroneous legal

advice, such a claim does not entitle Petitioner to relief. Petitioner alleges that he “made

it clear to [counsel] that he . . . would accept the plea [agreement] so long as all of his

appellate rights were retained. [Counsel] assured [Petitioner] that those rights were

preserved in the plea agreement. They were not.” (Doc. 2 at 26.)

       However, at the change of plea hearing, the Court reviewed the plea agreement

with Petitioner:

                     THE COURT: Okay. I just want to make sure that we’re
              all operating off of the same document that was filed at docket
              entry 35. It appears that we are.

                     So then, Mr. Williams, let me just ask you, are those
              your initials that appear in the lower left-hand corner on each
              and every page of the written plea agreement as well as the
              factual basis attached thereto?

                      THE DEFENDANT: Yes.

                     THE COURT: And the personalization of elements, I
              guess, at page 16. Correct?



                                         Page 14 of 18
       THE DEFENDANT: Correct.

      THE COURT: And is that an indication that you did
read each of those documents before you signed the plea
agreement?

       THE DEFENDANT: Yes.

      THE COURT: Is it your signature that appears by your
name on page 15 of the written plea agreement?

       THE DEFENDANT: Yes.

       THE COURT: Were you able to discuss the terms of the
written plea agreement with your counsel before you
signed it?

       THE DEFENDANT: Yes, I did.

       THE COURT: All right. And you did discuss the terms
of the personalization of elements as well as the factual basis.
Correct?

       THE DEFENDANT: Yes.

      THE COURT: You did that before you signed the plea
agreement. Correct?

       THE DEFENDANT: Yes.

       THE COURT: Was your counsel able to answer any
questions you may have had to your satisfaction?

       THE DEFENDANT: Yes, he has.

      THE COURT: At this point in time do you believe you
understand the entire plea agreement?

       THE DEFENDANT: Yes, I do.

       THE COURT: Do you have any questions for me at this
point in time about the terms of the plea agreement?



                         Page 15 of 18
                    THE DEFENDANT: No.

                    THE COURT: All right. I’d like to review certain
             provisions with you, just to ensure that you do understand
             them.

                    ...

                    THE COURT: Sir, under your written plea agreement,
             you are giving up your right to appeal your sentence once it’s
             been imposed in all but four narrow circumstances, and I’d
             like to review that with you. This is set forth in your plea
             agreement at pages 11 and 12, specifically under
             subparagraph (b)(7).

                    These are the four situations in which you would still
             have the right to appeal your sentence. The first is if the Court,
             after selecting a guideline range in conjunction with your
             sentencing, then exceeds that in imposing a sentence. The
             second is if the Court were to impose a sentence that in some
             way or manner exceeds the maximum penalties that we’ve
             reviewed earlier in this hearing. The third is if you did
             challenge your sentence on the basis that it violates your
             Eighth Amendment Constitutional guarantee against cruel
             and unusual punishment. The last situation is if the
             Government were to elect to appeal your sentence, you would
             then automatically have the right to cross-appeal your
             sentence.

                   In all but those four narrow circumstances that I just
             reviewed, you are giving up your right to appeal your
             sentence once it’s been imposed. Do you understand?

                    THE DEFENDANT: Yes.

(Criminal Case, Doc. 71 at 7–9, 16–17.)

      “Solemn declarations in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). Such representations are presumptively

trustworthy and considered conclusive absent compelling evidence to the contrary.



                                       Page 16 of 18
See United States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988) (“[W]hen a defendant makes

statements under oath at a plea colloquy, he bears a heavy burden to show his statements

were false.”). The Court’s colloquy put Petitioner on notice, even if counsel did not, that,

by entering into the plea agreement, Petitioner was giving up his right to appeal in all but

the identified four circumstances. Petitioner affirmed, under oath, that he understood.

He has not presented compelling evidence that his representation in that regard was false.

Therefore, this claim is denied.

       As neither issue presented in Claim Five is meritorious, Claim Five is denied.

                                   IV.      CONCLUSION

       Therefore, it is ORDERED and ADJUDGED as follows:

          1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence (Doc. 1) is

              DENIED, and this case is DISMISSED with prejudice.

          2. The Clerk of Court shall enter judgment accordingly and is directed to close

              this case.

          3. The Clerk of Court is directed to file a copy of this Order in Criminal Case

              No. 6:15-cr-227-31GJK and to terminate the Motion (Criminal Case, Doc. 83)

              pending in that case.

          4. This Court should grant an application for certificate of appealability only

              if the Petitioner makes “a substantial showing of the denial of a

              constitutional right.” 28 U.S.C. § 2253(c)(2). Petitioner has failed to make a




                                         Page 17 of 18
              substantial showing of the denial of a constitutional right.7 Accordingly, a

              Certificate of Appealability is DENIED in this case.

       DONE and ORDERED in Orlando, Florida on May 6, 2019.




                                                                                   



Copies furnished to:

Counsel of Record
Unrepresented Party
OrlP-4 5/6




       7 “The district court must issue or deny a certificate of appealability when it enters
a final order adverse to the applicant.” Rules Governing Section 2255 Proceedings for the
United States District Courts, Rule 11(a).



                                       Page 18 of 18
